Title: From James Madison to William Bentley, 28 December 1816
From: Madison, James
To: Bentley, William


        
          Dear Sir
          Washington Decr. 28. 1816
        
        Mr. Crowninshield having made me acquainted with the passage in your letter to him, which speaks with so much personal kindness towards me,

and so favorably of my discharge of the public trust which is about to close, I can not forego an expression of the value I put on such sentiments from such a source. The approbation of the wise and the worthy is the recompence which ought to be next to the first, in the desires and the hopes of those who serve their country with a faithful zeal. My only apprehension is, that a benevolent partiality may have too much diverted your attention from errors, against which good intentions were not a sufficient safeguard.
        It is a great satisfaction, on returning to the private station from which I have been so long separated, that I shall make way for a successor who enjoys, as he merits, so highly and so diffusively, the confidence and affection of his fellow Citizens. He will have the consolation of anticipating from such examples as yours, that if he should encounter malice and misrepresentations from some quarters, he will find in others a firm support of his measures when they are right, a candid interpretation when they are doubtful, and the admonitions of friendship & patriotism only when they are deemed erroneous. Be assured Sir, of my great esteem and of my cordial respects & good wishes
        
          James Madison
        
      